Title: From James Madison to James Monroe, 29 November 1817
From: Madison, James
To: Monroe, James


Dear Sir
Montpellier Novr. 29. 1817
Your favor of the 24th has just been recd. I am fully aware of the load of business on your hands, preparatory to the meeting of Congress. The course you mean to take in relation to roads & Canals, appears to be best adapted to the posture in which you find the case. A reluctance has generally been felt, to include amendments to the Constitution among Executive recommendations to Congress, but it seems to be called for on the present occasion, as preferable to arresting their deliberations by a notice that the result will be negatived, or to meeting the result with an unexpected negative. For myself, I had not supposed that my view
   
   See Hamilton’s corresponding opinion in his argument for the Bank-power, published in his works in 3 volumes.

 of the Constitution could have been unknown, and I felt with great force the delicacy of giving intimations of it, to be used as a bar or a clog, to a depending measure.
The expediency of vesting in Congress a power as to roads & Canals, I have never doubted; and there has never been a moment when such a proposition to the States was so likely to be approved. A general power to establish Seminaries, being less obvious, and affecting more the equilibrium of influence between the national & State Govts. is a more critical experiment. The feelings awakened by the proposed University within the Congressional district, are a proof of the opposition which may be looked for. I should consider it, as at least essential, that the two propositions, whatever may be the modification of the latter, should be so distinct, that a rejection of the one by the States may not be inconsistent with the adoption of the other.
It is very grateful to have an overflowing Treasury, especially when every other nation is on the brink if not in the abyss of bankruptcy. A natural effect is, a prevailing desire that the taxes may be reduced, particularly the internal taxes which are most seen & felt. May it not however deserve consideration whether the Still tax which is a moralizing as well as a very easy & productive tax, would not be advantageously retained, even at the expense of revenue from foreign trade. Why not press on the Whiskey drinkers, rather than the Tea & Coffee drinkers; or even the drinkers of the lighter kinds of wine? The question will depend much on the public opinion and on the expense of collecting a solitary internal tax; both of which points will be better understood in the Cabinet, than at the fireside; and in the result there, I shall rest with perfect confidence. I make the same remark with respect to the influence which the disbanding at this moment of so conspicuous a portion of our fiscal strength, may have on the calculations of any other power, particularly Spain. Health & prosperity
James Madison
